Order entered May 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01064-CR

                           LARRY LYNN ROBINSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F14-51103-Y

                                           ORDER
       On March 10, 2015, this Court ordered court reporter Sharon Hazlewood to file the

reporter’s record in this appeal by 4:00 p.m. on April 6, 2015. When Ms. Hazlewood did not file

the record by May 4, 2015, the Court ordered her to file it by 4:00 p.m. on Monday, May 11,

2015. Rather than complying with this Court’s order, on May 12, 2015, Ms. Hazlewood filed a

letter with the Court stating “This record will be filed by next Monday at the very latest.” The

Court will not treat this as an extension request because Ms. Hazlewood is telling the Court of

her intentions rather than requesting that this Court allow additional time to comply with our

order. Moreover, to date, Ms. Hazlewood has not filed the reporter’s record in this appeal.

        Accordingly, we ORDER Sharon Hazlewood, by 4:00 p.m. on WEDNESDAY, MAY

27, 2015, to surrender her notes and all exhibits admitted into evidence in this case to the
Honorable Elizabeth Frizell, Presiding Judge of the Criminal District Court No. 7, for

transcription by another court reporter.     We warn Ms. Hazlewood that this Court expects

complete compliance with this order and she may not seek to avoid the consequences of this

order by seeking to file the record in another manner.

       We ORDER the Honorable Elizabeth Frizell to notify this Court in writing, by 4:00 p.m.

on FRIDAY, MAY 29, 2015, whether Sharon Hazlewood has surrendered the notes and exhibits

in this case, and to provide the Court with the name and contact information of the court reporter

who will be transcribing the record in this appeal.

               FAILURE OF SHARON HAZLEWOOD TO SURRENDER
               THE NOTES AND EXHIBITS TO THE HONORABLE
               ELIZABETH FRIZELL BY THE DATE AND TIME SET
               FORTH ABOVE MAY RESULT IN THE ISSUANCE OF A
               SHOW CAUSE ORDER AND/OR A JUDGMENT OF CIVIL
               AND CRIMINAL CONTEMPT.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; the Dallas

County Auditor; the Texas Court Reporters Certification Board; and to counsel for all parties.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE